DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 12/16/2020 is acknowledged.  The traversal is on the ground(s) that unity of invention is not lacking.  This is not found persuasive because the special technical feature linking the groups does not contribute over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Madhusoodhanan et al. (US 20080090930), in view of  Arnold (US 2010/0183819).
Regarding claim 1
Madhusoodhanan teaches radiation curable inks comprising a photoinitiator system, an acrylate ester of a carboxylic ester of formula (i), and radiation curable material comprising mom-functional monomers and oligomers (claims 1-6; paragraph 92, examples).
Madhusoodhanan also teaches that the ethynenically unsaturated materials can be in the form of monomers, oligomers and mixtures thereof (paragraph 0011). As such it is obvious to use a mixture of both monomer and oligomer, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
With respect to the limitation on being “substantially free of photoinitiator” Madhusoodhanan teaches the use of amounts as low as 0.5 wt % (paragraph 0018). This amount reads on or makes obvious the being substantially free of. Further, Arnold who teaches similar radiation curable ink teaches that “it is to be recognized that a photoinitiator may not always be necessary, particularly when the formulation is electron beam curable” (paragraph 0014). Therefore, it would have been prima facie obvious to at the time of the invention to add to the teachings of Madhusoodhanan by excluding 
Regarding claims 2-5
Madhusoodhanan teaches the preferable use of 1 to about 25 wt % acrylate esters of carboxylate acid esters (C) (paragraph 0021). Madhusoodhanan also teaches an example with 28 wt % monomer (CD420) (B) and 10 wt % oligomer (CN131) (A) (Table 3). Therefore the sum of (A) and (C) throughout most of the preferred range of (C) would be less than (B), and therefore overlaps the claimed range. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
It is also noted that the use of the term about, for instance in claim 5 allows for some leeway wherein 28 wt % is seen to read on or make obvious about 30 wt %. 
Regarding claims 6-7
Madhusoodhanan teaches the use of 4 wt % Ebercyl 1360, which is a multi-functional acrylate component (D).
Regarding claim 8
The sum of (B) and (D) is 32 wt %, the sum of (A) and (C) ranges from 11 to 36 wt %. As such ((B+D)/(A+C)) overlaps the claimed range of 2:1 to 5:1. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the In re Malagari, 182 U.S.P.Q. 549.
Regarding Claim 9
Madhusoodhanan teaches the ethynenically unsaturated materials can be in the form of monomers, oligomers and mixtures thereof (paragraph 0011), making it obvious to use both monomers and oligomers because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claim 10
Madhusoodhanan teaches the preferable use of about 8 to about 50 wt % of the polyfunctional component (paragraph 0031), overlapping the claimed range. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 11
Madhusoodhanan doesn’t teach the use of any solvents in Table 3.
Regarding claim 12
Madhusoodhanan teaches that the combination of R1, R2 and R3 total 1 to 10 carbons, and preferably R3 is methyl and R4 is hydrogen. The sum of carbon in R1 and R2 then overlap with the claimed range. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Madhusoodhanan teaches the use of a colorant (black dispersion 2) (Table 3). 
Madhusoodhanan also teaches that the ink can optionally include a surfactant (paragraph 0062) and a stabilizer (paragraph 0064), making the use of both or either additive obvious.
Regarding claim 14
This is a property of the composition and since the reference teaches or makes obvious the claimed composition it is also expected to have the same properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734